In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Orange County (Owen, J.), entered April 26, 2001, which, upon a jury verdict in favor of the defendants and against them on the issue of liability, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
Contrary to the plaintiffs’ contentions, the verdict was based upon a fair interpretation of the evidence (see Hershkowitz v Saint Michel, 143 AD2d 809; Nicastro v Park, 113 AD2d 129, 134).
The plaintiffs’ remaining contentions are without merit. Feuerstein, J.P., S. Miller, Friedmann and Cozier, JJ., concur.